COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER


Appellate case name:        International Alliance Group and Triten Corporation v. Koch
                            Industries, Inc., Koch Engineered Solutions, LLC, and David
                            Dotson
Appellate case number:      01-20-00832-CV
Trial court case number:    2020-35773
Trial court:                215th Judicial District Court of Harris County, Texas

       The en banc court has unanimously voted to deny appellees’ motion for en banc
reconsideration. It is ordered that the motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually       Acting for the Court*


Date: November 8, 2022


*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, and Guerra. Justice Farris not participating.